NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSE ESPINOZA-GARCIA,                            No.   15-71865

                  Petitioner,                     Agency No. A089-111-692

   v.
                                                  MEMORANDUM*
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Jose Espinoza-Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from immigration

judge’s (“IJ”) final order of removal. We dismiss the petition for review.

        We lack jurisdiction to review the agency’s denial of cancellation of removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on the discretionary determination under the catch-all provision of 8 U.S.C.

§ 1101(f) that Espinoza-Garcia lacked good moral character. See Lopez-

Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006); see also Moran v.

Ashcroft, 395 F.3d 1089, 1091 (9th Cir. 2005) (good moral character determination

only reviewable if it is based on a per se exclusion category listed in 8 U.S.C.

§ 1101(f)(1)-(9)), overruled on other grounds by Sanchez v. Holder, 560 F.3d 1028

(9th Cir. 2009).

      Because the good moral character determination is dispositive, we do not

address Espinoza-Garcia’s contentions regarding the IJ’s credibility finding or his

eligibility for the remaining requirements for cancellation of removal.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-71865